Citation Nr: 0734917	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-39 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2004 that addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
including that in his possession, to the AOJ.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim are harmless, as service connection has been denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the veteran's service 
medical records and post-service VA medical records.  The 
veteran was scheduled for a VA psychiatric examination in 
April 2005; however, he failed to report.  In August 2005, he 
reported that he was unable to attend due to transportation 
problems and requested that his examination be rescheduled.  
However, the Board finds that a VA examination is not 
necessary in this case, as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Specifically, the VA 
outpatient treatment records show that the veteran underwent 
a psychiatry consultation by a medical doctor in May 2004.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The veteran claims that he has PTSD due to service.  Service 
medical records are silent for reference to psychiatric 
pathology and the veteran reported that he was in very good 
health on service separation examination in May 1968.

VA treatment records show that the veteran was examined by a 
family nurse practitioner (FNP) in January 2004.  The nurse 
practitioner's impression included PTSD "UU".  The veteran 
was referred for a psychiatry consultation.  On evaluation in 
March 2004, it was noted that the veteran had a previous 
diagnosis of PTSD per chart.  

The veteran underwent a psychiatry consultation by a medical 
doctor in May 2004.  The doctor noted that information was 
obtained from the veteran's chart and patient interview.  
Mental status examination was conducted.  Under the DSM IV 
multiaxial assessment diagnosis, the doctor concluded that 
PTSD could not be diagnosed.

In April 2005, the veteran complained of a rash.  A VA staff 
physician conducted a physical examination.  Pertinent 
diagnoses included dermatitis and PTSD.

For the following reasons, the Board finds that the medical 
evidence reflecting that the veteran does not have PTSD is 
more probative than the evidence suggesting that he does have 
PTSD.  

In the March 2004 VA treatment note, it was noted that the 
veteran had a previous diagnosis of PTSD per chart.  It does 
not appear that an evaluation for PTSD was conducted at that 
time.  Further, the diagnosis of PTSD was noted by history 
only, i.e., per chart.  Concerning the diagnosis of PTSD in 
April 2005, there is no evidence that the VA staff physican 
conducted a psychiatric examination of the veteran; rather, 
he only examined him for complaints of a rash.  On the other 
hand, on psychiatry consultation in May 2004, a medical 
doctor, after reviewing the chart and conducting a mental 
status examination, determined that the veteran did not have 
PTSD in accordance with DSM IV.  Although a family nurse 
practitioner diagnosed PTSD in January 2004, the medical 
doctor is better qualified to address the diagnosis of the 
veteran's psychiatric disorder.   In fact, it was the family 
nurse practitioner who referred the veteran for the 
psychiatric consultation that was conducted in May 2004.  In 
short, the opinion by the medical doctor in May 2004 is found 
to be persuasive when considered with the rest of the 
evidence of record.  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record shows that the veteran does not have PTSD.  
Any contentions by the veteran, his sister, and his mother 
that he has PTSD are not competent.  There is no indication 
that they possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b) (2007).


ORDER

Service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


